DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bojinov et al. US Patent Pub. No.: 2009/0190760 A1, hereinafter, ‘Bojinov’.
 	Consider Claims 1 and 23, Bojinov teaches determining a type of packing of  each of a plurality of chunks of image data ( e.g., this is met by at least 0042 -  “The metadata, which can comprise e.g. a 256-bit block or other appropriate size, can illustratively identify whether the data chunk is compressed or uncompressed, whether the data chunk is encrypted or unencrypted, what type of compression was used…” – see also at least 0046, 0050 and claims ), wherein at least one of the types of packing of one of the plurality of chunks of image data is tiled and another of the types of packing of one of the plurality of chunks of image data is untiled (i.e., this would be met based on determining  “the type of packing”); generating metadata describing the type of packing used for each of the plurality of chunks of image data( e.g., this is met by at least 0042 -  “The metadata, which can comprise e.g. a 256-bit block or other appropriate size, can illustratively identify whether the data chunk is compressed or uncompressed, whether the data chunk is encrypted or unencrypted, what type of compression was used…” – see also at least 0046, 0050 and claims ); packing the plurality of chunks of image data according to the determined type of packing of each of the plurality of chunks of image data (e.g., this is met as illustrated in the figures and flowcharts 5-8 and claims – e.g., claim 1 states “wherein the at least one data stream can be partitioned into a plurality of data chunks; compressing each of the plurality of data chunks; encrypting each of the plurality of data chunks; and storing each of the plurality of data chunks with metadata on a storage device using a particular data layout format, wherein the metadata describes attributes of a data chunk” ); and sending the packed chunks of image data and the metadata to a second computing device (e.g., this is met based on the transmission and retrieval as outlined in at least figures 8 and 0051-0055- see also 0016 which describes a network style layout which describes as distributed style storage network.).
 	Consider Claims 2 and 24, Bojinov teaches wherein the metadata describing the type of packing used for each of the plurality of chunks of image data enables the chunks of image data to be read independently each other (e.g., see at least 0016 – “Each data chunk is examined and if possible, each data chunk is compressed to produce a compressed data chunk. Whether or not the data chunk can be compressed, the data chunk is encrypted and stored on the storage device. In addition, metadata that describes the data chunk is stored on the storage device along with the encrypted data chunk.”)
 	Consider Claims 3 and 25, Bojinov teaches wherein the metadata describing the type of packing used for each of the plurality of chunks of image data enables the chunk chunks of image data to be written tiled and read linearly(e.g., see at least 0016 – “Each data chunk is examined and if possible, each data chunk is compressed to produce a compressed data chunk. Whether or not the data chunk can be compressed, the data chunk is encrypted and stored on the storage device. In addition, metadata that describes the data chunk is stored on the storage device along with the encrypted data chunk.”)
 	Consider Claims 4 and 26, Bojinov teaches wherein generating metadata describing the type of packing used for each of the plurality of chunks of image data comprises generating metadata indicating whether each of the chunks of image data is compressed or uncompressed( e.g., this is met by at least 0042 -  “The metadata, which can comprise e.g. a 256-bit block or other appropriate size, can illustratively identify whether the data chunk is compressed or uncompressed, whether the data chunk is encrypted or unencrypted, what type of compression was used…” – see also at least 0046, 0050 and claims ).
 	Consider Claims 5 and 27, Bojinov teaches wherein packing the plurality of chunks of image data according to the determined type of packing of each of the plurality of chunks of image data comprises compressing each of the plurality of chunk of image data according to the determined type of packing for that chunk( e.g., this is met by at least 0042 -  “The metadata, which can comprise e.g. a 256-bit block or other appropriate size, can illustratively identify whether the data chunk is compressed or uncompressed, whether the data chunk is encrypted or unencrypted, what type of compression was used…” – see also at least 0046, 0050 and claims ).
 	Consider Claims 6 and 28, Bojinov teaches wherein packing the plurality of chunks of image data according to the determined type of packing of each of the plurality of chunks of image data comprises packing the chunks of image data into one or more blocks (e.g., this is met based at least 0041 – “A data stream received by a security subsystem 410 can be apportioned into chunks of 64K blocks. It should be appreciated that a 64K block size is an arbitrary block size and in other embodiments, the data stream can be partitioned into different sized data chunks. Further, in other embodiments of the present invention, each block size can vary, thus producing a variable-sized block” ).
 	Consider Claim 7, Bojinov teaches wherein: generating metadata describing the type of packing used for each of the plurality of chunks of image data comprises generating metadata indicating a zone offset of a zone in which a block is grouped (e.g., see at least 0043 – “Each metadata/compressed data pairing is stored with an offset from one another such that a gap between pairs can result when the data chunks are compressed”); and packing the chunk plurality of chunks of image data according to the determined type of packing of each of the plurality of chunks of image data comprises grouping the block into the zone (e.g., this is met by at least 0043-0047).
 	Consider Claim 8, Bojinov teaches wherein generating metadata describing the type of packing used for each of the plurality of chunks of image data comprises generating metadata indicating a zone size of a zone in which a block is grouped(e.g., this is met by at least 0043-0047).
 	Consider Claim 9, Bojinov teaches wherein generating metadata describing the type of packing used for each of the plurality of chunks of image data comprises generating metadata indicating a block offset of the one or more blocks in a zone(e.g., this is met by at least 0043-0047).
 	Consider Claim 10, Bojinov teaches wherein generating metadata describing the type of packing used for each of the plurality of chunks of image data comprises generating metadata indicating a number of blocks in a zone(e.g., this is met by at least 0043-0047).


 	Consider Claim 11, Bojinov teaches wherein generating metadata describing the type of packing used for each of the plurality of chunks of image data comprises generating metadata indicating a location of a header in a zone(e.g., this is met by at least 0043-0047).
 	Consider Claim 12, Bojinov teaches wherein generating metadata describing the type of packing used for the chunk each of the plurality of chunks of image data comprises generating metadata indicating that a block header includes an offset field(e.g., this is met by at least 0043-0047).
 	Consider Claims 13 and 30, Bojinov teaches decoding metadata describing a type of packing used for  each of a plurality of chunks of image data (e.g., see at least 0046, 0051 and claim 32 – i.e., the reverse operation of claims 1 and 13), wherein at least one of the types of packing of one of the plurality of chunks of image data is tiled and another of the types of packing of one of the plurality of chunks of image data is untiled(i.e., this is met based on “determining the type”)(e.g., see at least 0046, 0051 and claim 32 – i.e., the reverse operation of claims 1 and 13); determining the type of packing used for each chunk of image data based on the decoded metadata(e.g., see at least 0046, 0051 and claim 32 – i.e., the reverse operation of claims 1 and 13); and unpacking each of the chunk plurality of chunks of image data according to the determined type of packing used for each of the chunk plurality of chunks of image data(e.g., see at least 0046, 0051 and claim 32 – i.e., the reverse operation of claims 1 and 13).
 	Consider Claim 14, Bojinov teaches wherein unpacking each of the plurality of chunks of image data according to the determined type of packing used for each of the plurality of chunks of image data comprises reading the plurality of chunks of image data independently of a second chunk of image data each other(e.g., see at least 0016 – “Each data chunk is examined and if possible, each data chunk is compressed to produce a compressed data chunk. Whether or not the data chunk can be compressed, the data chunk is encrypted and stored on the storage device. In addition, metadata that describes the data chunk is stored on the storage device along with the encrypted data chunk.”).
 	Consider Claim 15, Bojinov teaches wherein unpacking each of the plurality of chunks of image data according to the determined type of packing used for each of the plurality of chunks of image data comprises reading the chunk one of the plurality of chunks of image data linearly wherein said chunk of image data was written tiled(e.g., see at least 0016 – “Each data chunk is examined and if possible, each data chunk is compressed to produce a compressed data chunk. Whether or not the data chunk can be compressed, the data chunk is encrypted and stored on the storage device. In addition, metadata that describes the data chunk is stored on the storage device along with the encrypted data chunk.”).
 	Consider Claim 16, Bojinov teaches wherein determining the type of packing used for each chunk of image data based on the decoded metadata comprises identifying a block in which the chunks of image data are packed(e.g., this is met based at least 0041 – “A data stream received by a security subsystem 410 can be apportioned into chunks of 64K blocks. It should be appreciated that a 64K block size is an arbitrary block size and in other embodiments, the data stream can be partitioned into different sized data chunks. Further, in other embodiments of the present invention, each block size can vary, thus producing a variable-sized block” ).
 	Consider Claim 17, Bojinov teaches wherein determining the type of packing used for each chunk of image data based on the decoded metadata comprises identifying a zone comprising the block in which the chunk chunks of image data are packed(e.g., this is met by at least 0043-0047).
 	Consider Claim 18, Bojinov teaches wherein identifying the zone comprising the block in which the chunk chunks of image data are packed comprises identifying a zone offset or zone size(e.g., this is met by at least 0043-0047).
 	Consider Claim 19, Bojinov teaches wherein identifying the zone comprising the block in which the chunk chunks of image data are packed comprises identifying a block offset of the block in the zone(e.g., this is met by at least 0043-0047).
 	Consider Claim 20, Bojinov teaches wherein identifying the zone comprising the block in which the chunk chunks of image data  are packed comprises identifying a number of blocks in the zone(e.g., this is met by at least 0043-0047).
 	Consider Claim 21, Bojinov teaches wherein identifying the zone comprising the block in which the chunk chunks of image data are packed comprises identifying a location of a block header in the zone(e.g., this is met by at least 0043-0047).
 	Consider Claim 22, Bojinov teaches wherein identifying the zone comprising the block in which the chunk chunks of image data are packed comprises identifying that a block header includes an offset field(e.g., this is met by at least 0043-0047).
  	Consider Claim 29, Bojinov teaches wherein the processor is configured with processor executable instructions to perform operations such that: generating metadata describing the type of packing used for each of the plurality of chunks of image data comprises generating metadata indicating a zone offset of a zone in which a block is grouped(e.g., this is met by at least 0043-0047), and packing the plurality of chunks of image data according to the determined type of packing of each of the plurality of chunks of image data comprises grouping the block into the zone(e.g., this is met by at least 0043-0047).
Claim(s) 1, 13, 23 and 30  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Varghese et al. US Patent No.: 9,798, 496, hereinafter, ‘Varghese’.
 	Consider Claims 1, 13, 23 and 30 , Bojinov teaches determining a type of packing of  each of a plurality of chunks of image data ( e.g., this is met by at least claims 1, 3, 8, 10, 15 and 17 ), wherein at least one of the types of packing of one of the plurality of chunks of image data is tiled and another of the types of packing of one of the plurality of chunks of image data is untiled (i.e., this would be met based on determining  “the type of packing”); generating metadata describing the type of packing used for each of the plurality of chunks of image data( e.g., this is met by at least claims 1, 3, 8, 10, 15 and 17 ); packing the plurality of chunks of image data according to the determined type of packing of each of the plurality of chunks of image data ( e.g., this is met by at least claims 1, 3, 8, 10, 15 and 17 ); and sending the packed chunks of image data and the metadata to a second computing device ( e.g., this is met by at least claims 1, 3, 8, 10, 15 and 17 ).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646